Citation Nr: 1621558	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  12-08 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a temporomandibular articulation joint disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include major depression. 

3.  Entitlement to a rating in excess of 40 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1960 to June 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and August 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran was provided a statement of the case addressing the claim for entitlement to an increased rating for bilateral hearing loss in February 2016.  A substantive appeal was not received in response to the statement of the case and the claim was not certified to the Board.  However, the Veteran testified before the Board at a March 2016 hearing regarding the claim for an increased rating and the case was sent to the Board for appellate action.  The Board finds that VA has waived the requirement for a substantive appeal and will exercise its jurisdictional discretion to decide the claim for an increased rating for bilateral hearing loss at this time.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  In March 2016, prior to the promulgation of a decision in the appeal, the appellant requested a withdrawal of the claim for entitlement to service connection for a temporomandibular articulation joint (TMJ) disorder. 

2.  In March 2016, prior to the promulgation of a decision in the appeal, the appellant requested a withdrawal of the claim for entitlement to service connection for an acquired psychiatric disability. 

3.  The Veteran's bilateral hearing loss manifests no more than Level VI hearing loss in the right ear and Level IX hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for a TMJ disorder by the appellant are met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for a psychiatric disorder, to include major depression, by the appellant are met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for a rating in excess of 40 percent for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the February 2016 hearing, the appellant withdrew the appeal with respect to the claims 

for entitlement to service connection for a TMJ disorder and a psychiatric disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these claims and they are dismissed.

Increased Rating Claim

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection for left ear hearing loss was awarded in an April 1982 rating decision with an initial noncompensable evaluation assigned effective September 3, 1981.  Service connection for hearing loss of the right ear was awarded in an April 2003 rating decision.  The service-connected hearing loss disability was recharacterized as bilateral hearing loss and assigned a 20 percent evaluation effective August 27, 2002.  The August 2015 rating decision on appeal continued the current 40 percent evaluation for bilateral hearing loss.  The Veteran contends that a higher rating is warranted as he is unable to understand words during conversation and is essentially deaf. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a), (d).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from 

Level I through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Veteran was provided a VA audiological examination in June 2015 to determine the current severity of his service-connected hearing loss.  He reported that his hearing loss required that he frequently ask people to repeat themselves during conversation and made it difficult to understand speech.  Audiological testing showed, pure tone thresholds, in decibels, were as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
60
65
75
75
80
LEFT
70
70
75
80
80

The puretone threshold average was 74 Hertz in the right ear and 76 Hertz in the left ear.  Speech discrimination showed word recognition scores of 84 percent in the right ear and 44 percent in the left ear.  Bilateral sensorineural hearing loss was diagnosed.  

The level of hearing impairment demonstrated at the June 2015 VA examination translates to Level III in the right ear and Level IX in the left ear under Table VI.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  However, the June 2015 examination results reveal an exceptional pattern of hearing impairment for both ears under 38 C.F.R. § 4.86(a) which allows the Board to utilize either Table VI or Table VIa to determine the appropriate rating for hearing loss, whichever results in a higher numeral.  Under Table VIa, the Veteran's examination results translate to Level VI hearing acuity in both ears.  See 38 C.F.R. § 4.85, Table VIa, Diagnostic Code 6100.  Accordingly, the most beneficial findings to the Veteran's disability rating assignment are Level VI hearing acuity in the right ear and Level IX hearing 

acuity in the left ear.  This degree of hearing impairment warrants a 40 percent evaluation under the rating criteria.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The evidence shows no distinct periods of time during the appeal period when the Veteran's service-connected hearing loss varied to such an extent that a rating greater or less than the currently assigned 40 percent evaluation is warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected hearing loss was evaluated under impairment of auditory acuity, the criteria of which is found by the Board to specifically contemplate the level of hearing loss caused by this disability.  Manifestations of the Veteran's hearing loss include difficulty distinguishing words and understanding speech during conversation, hearing the television, and an overall loss of hearing acuity.  These manifestations are contemplated by the rating criteria, which is based on objective measurement of the Veteran's average hearing thresholds and speech discrimination and accounts for his loss of hearing acuity and accompanying effects.  The Veteran's bilateral hearing loss manifests no more than Level VI hearing loss in the right ear and Level IX hearing loss in the left ear.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 40 percent disability rating.  Higher ratings are possible under 38 C.F.R. § 4.85, Diagnostic Code 6100, but only when audiological testing demonstrates a higher puretone threshold average and/or lower percentage of speech discrimination.  The objective numeric results of the Veteran's audiological testing are contemplated by the current 40 percent rating which reasonably describes the Veteran's disability level and symptomatology with regard to his service-connected hearing loss.  Moreover, the Rating Schedule specifically recognizes and provides an alternative rating for exceptional hearing loss patterns.  See 38 C.F.R. § 4.86. Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

In this case, the Veteran does not contend and the evidence does not show that the Veteran is unemployable due to service-connected hearing loss.  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for a rating in excess of 40 percent for bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The appeal for entitlement to service connection for a TMJ disorder is dismissed.

The appeal for entitlement to service connection for a psychiatric disorder, to include major depression, is dismissed. 

A rating in excess of 40 percent for bilateral hearing loss is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


